Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
Notice of Allowance
This is a Notice of Allowance in response to the RCE filed on 8/3/2021 and supplement response filed on 12/13/2021.  Claims 1-20 are allowed.
Drawings
The replacement sheet of figure 1 filed on 8/3/2021 has been accepted.
Specification
The amendments to the Specification filed on 8/3/2021 and 12/13/2021 have been accepted.  
A clean version (without markings) of the Specification filed on 12/13/2021 has been accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following references have been used to reject the claims during prosecution:  Mankoff (2015/0310477), Trifiletti (2010/0082420), White (2010/0191594), Holliday (2008/0235091), Wang 2014/0330721), Rappoport (2014/0365301), and Cawley (2010/0094698). Mankoff discusses some of the conections between the point of sale terminal, a reward system, and a transaction authorization system and teaches parallel connections but not to the specificity of the claims.  Trifilleti discusses communicating reward information to the transaction authorization system and analyzing reward program information and transaction information to determine a number of transactions with the merchant. White discusses analyzing payment transaction to determine an offer. Holliday discusses earning points through online purchases and using a digital token. Wang verifies and processes transactions. Rappoport generates offers based on transaction data. Cawley gives rewards to customers for conducting transactions.
None of these references alone or in combination teach all of the claim elements of the independent claims.
Further search found Kim (2016/0027034), which discusses the connections as recited in the claims, but these connections are not done in parallel.
Further search found Salmon (2015/0149272), which discusses communicating loyal reward information during payment transactions.  
Further search found Ovick (2013/0268333), which discusses processing transaction and offers via a gateway and transmitting the notification message about the offer to the transaction concurrently with the gateway providing the authorization response to the transaction terminal. However, none of the references, alone, or in combination, teach all of the claim limitations of the independent claims.
A search of Non-Patent Literature and Foreign references did not find any references that taught the specificity of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIE P BRADY/Primary Examiner, Art Unit 3621